Citation Nr: 0336054	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left thigh, currently rated as 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scar residuals of a shrapnel wound to the left 
thigh.

3.  Entitlement to an initial compensable evaluation for 
laceration residuals of a bullet wound to the right lateral 
knee area.
 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).   Under the VCAA, VA's duty to notify 
and assist has been significantly expanded. 

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).
In this case, the record does not show the veteran was 
provided adequate notice for the issues on appeal.

The United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The RO should 
therefore ensure that VA's notice to the veteran include the 
requisite time allowed to respond to an RO request for 
additional information or evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The most recent VA examination inadequately 
discussed findings associated with the criteria for rating 
the disabilities on appeal.  See 38 C.F.R. § 4.70 (2003); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  For example, the 
July 2002 examination report did not discuss findings related 
to all pertinent pelvic girdle and thigh muscle groups.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5313-5315 (2003).  
Additionally, with regard to the right knee, functional loss 
was not fully documented.  See 38 C.F.R. §§ 4.73, 4.118, 
Diagnostic Codes 5313, 7805 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must schedule the veteran for 
appropriate examination of his current 
service-connected left thigh and right 
knee disabilities.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
identify all residuals attributable to 
the veteran's service-connected shrapnel 
would to the left thigh and laceration 
residuals from a bullet wound to the 
right lateral knee area.  

With regard to the left thigh disability, 
the examiner should fully discuss all 
affected muscle groups.  With due 
consideration of all signs and symptoms 
of muscle disability, the examiner must 
document the type of injury, history and 
complaint, and objective findings on 
examination.  The examiner must also 
indicate whether or not any muscle groups 
are acting on a joint or joints and/or 
involve neurological damage.

With regard to the right knee disability, 
the examiner should consider and document 
its effect on the limitation of function 
of the joint.

Finally, the examiner must describe all 
scarring associated with the service-
connected wounds.

A rationale for any opinion expressed 
should be provided.

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



